Citation Nr: 0634104	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-24 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a skin disorder 
claim as due to herbicide exposure.

3.  Entitlement to an increased (compensable) rating for 
residuals of a tendon injury to the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1965 to November 
1968, with service in Vietnam during which time he earned the 
Purple Heart Medal with two stars (three awards).  The 
veteran also had another period of service from April 1969 to 
May 1970 which terminated in a discharge of a character which 
precludes payment of compensation based on that period of 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Documents in the claims file indicate that the 
veteran failed to report to scheduled VA examinations because 
he was incarcerated except for an October 1998 VA psychiatric 
examination which was apparently performed at the prison.  
The prison has reported that the veteran cannot be 
transported to a VA facility for an examination because he is 
a high risk inmate.  The prison also stated that it could not 
perform the examination.  Therefore, the only apparent option 
is to have an examination performed at the prison by a VA or 
fee basis examiner.  

The VA Medical Center stated in October 1995 that "VA cannot 
provide exam to [be] done at Polk Correctional."  
Significantly, however, no specific reasons for that 
inability to provide a VA or fee basis examiner were given.    

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) stated 
"[w]e...caution those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to 
the peculiar circumstances of confinement.  Such individuals 
are entitled to the same care and consideration given to 
their fellow veterans."  

Furthermore, in Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
the Court stated that 

Although the RO claimed an inability to 
get a fee-basis physician to conduct an 
examination in the correctional facility, 
the record contains neither information 
concerning efforts expended by the RO in 
that regard nor any explanation as to why 
a psychiatrist employed by the VA was not 
directed to perform the examination.  
Under the unique circumstances presented 
by this case, where the Secretary has 
determined that the veteran is not 
available to participate in a VA 
examination under regular conditions, and 
in keeping with the "caution" of Wood, 
supra, a remand is required to provide 
the Secretary with another opportunity to 
fulfill his statutory duty to assist this 
appellant in developing the facts of his 
claim.  

Under the unique circumstances presented by this case, where 
the veteran is not available to participate in a VA 
examination under regular conditions, and in keeping with the 
"caution" of Wood and Bolton, supra, a remand is required to 
provide the RO with another opportunity to fulfill the 
statutory duty to assist this appellant in developing the 
facts of his claim. See 38 U.S.C. § 5107(a); 38 C.F.R. §§ 
4.1, 4.2, 4.10.

The Board also concludes that, regardless of whether or not 
an examination can be accomplished, the RO should attempt to 
obtain the veteran's recent medical treatment records from 
the heath care unit at the correctional facility where the 
veteran is incarcerated.  In this regard, the Board notes 
that the veteran's treatment records from the prison have not 
been obtained since 1993.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the 
correctional facility where the veteran 
is incarcerated, and request copies of 
all medical treatment record dated since 
1993.  All records which are obtained 
should be added to the claims file.  

3.  Upon completion of the foregoing, the 
RO should again attempt to afford the 
veteran a VA or fee basis examination(or 
examinations) at the correctional 
facility to determine whether or not he 
has PTSD, the nature and etiology of any 
skin disorder he may have, and the 
current severity of his service-connected 
right wrist injury.  The claims folder or 
copies of any pertinent records must be 
made available to the examiner for review 
before the examination.  

4.  If the RO is unable to provide a VA 
examination due to the veteran's 
incarceration it should provide 
documentation of its attempts to obtain 
medical examination. See, Bolton, supra.  
In other words, the RO should make 
certain that the record contains 
information concerning the efforts 
expended by the RO to provide the veteran 
with a VA examination and any explanation 
as to why a VA examiner or fee basis 
examiner was not directed or ultimately 
able to perform the examination.

5.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims.  If any claim remains denied, the 
RO should furnish to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

